


110 HCON 409 IH: Supporting the awarding of a Membership

U.S. House of Representatives
2008-09-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. CON. RES. 409
		IN THE HOUSE OF REPRESENTATIVES
		
			September 9, 2008
			Mr. Shimkus (for
			 himself and Mr. Tanner) submitted the
			 following concurrent resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		CONCURRENT RESOLUTION
		Supporting the awarding of a Membership
		  Action Plan to the Republic of Georgia and Ukraine at the meeting of the North
		  Atlantic Treaty Organization (NATO) Foreign Ministers in December
		  2008.
	
	
		Whereas the sustained commitment of the North Atlantic
			 Treaty Organization (NATO) to mutual defense has made the democratic
			 transformation of Central and Eastern Europe and Eurasia possible;
		Whereas NATO members can and should play a critical role
			 in addressing the security challenges of the post-Cold War era in creating the
			 stable environment needed for emerging democracies in Europe and
			 Eurasia;
		Whereas the Government of the Republic of Georgia and the
			 Government of Ukraine have each expressed a desire to join the Euro-Atlantic
			 community, and Georgia and Ukraine are working closely with NATO and its
			 members to meet criteria for NATO membership;
		Whereas, on April 3, 2008, the heads of state and
			 government participating in the meeting of the North Atlantic Council in
			 Bucharest stated that NATO welcomes Ukraine’s and Georgia’s
			 Euro-Atlantic aspirations for membership in NATO. We agreed today that these
			 countries will become members of NATO. Both nations have made valuable
			 contributions to Alliance operations. We welcome the democratic reforms in
			 Ukraine and Georgia and look forward to free and fair parliamentary elections
			 in Georgia in May. [A Membership Action Plan (MAP)] is the next step for
			 Ukraine and Georgia on their direct way to membership. Today we make clear that
			 we support these countries’ applications for MAP.
		Whereas at the NATO-Ukraine Commission Foreign Ministerial
			 meeting in Vilnius in April 2005, NATO and Ukraine launched an Intensified
			 Dialogue on membership between the Alliance and Ukraine;
		Whereas following a meeting of NATO Foreign Ministers in
			 New York on September 21, 2006, NATO Secretary General Jaap de Hoop Scheffer
			 announced the launching of an Intensified Dialogue on membership between NATO
			 and Georgia;
		Whereas the Riga Summit Declaration, issued by the heads
			 of state and government participating in the meeting of the North Atlantic
			 Council in November 2006, reaffirms that NATO's door remains open to new
			 members and that NATO will continue to review the process for new membership,
			 stating We reaffirm that the Alliance will continue with Georgia and
			 Ukraine its Intensified Dialogues which cover the full range of political,
			 military, financial, and security issues relating to those countries'
			 aspirations to membership, without prejudice to any eventual Alliance
			 decision.;
		Whereas in January 2008, Ukraine forwarded to NATO
			 Secretary General Jaap de Hoop Scheffer a letter, signed by President Victor
			 Yushchenko, Prime Minister Yulia Tymoshenko, and Verkhovna Rada Speaker Arseniy
			 Yatsenyuk, requesting that NATO integrate Ukraine into the Membership Action
			 Plan;
		Whereas in January 2008, Georgia held a referendum on NATO
			 and 76.2 percent of the votes supported membership;
		Whereas in February 2008, Georgia forwarded to NATO
			 Secretary General Jaap de Hoop Scheffer a letter, signed by President Mikhail
			 Saakashvili, requesting that NATO integrate Georgia into the Membership Action
			 Plan;
		Whereas both Georgia and the Ukraine have been steadfast
			 partners in the War on Terror with troops serving as part of the Multi-national
			 Force—Iraq;
		Whereas, on August 10, 2008, Georgian troops withdrew from
			 Iraq to defend their own borders;
		Whereas, on August 13, 2008, President George W. Bush
			 stated, “The United States of America stands with the democratically elected
			 government of Georgia. We insist that the sovereignty and territorial integrity
			 of Georgia be respected.”;
		Whereas United States support for the approval of
			 Membership Action Plans for Georgia and Ukraine demonstrates support for the
			 development of democratic institutions in those countries, the process of
			 defense reform and respect for human rights;
		Whereas NATO membership requires significant national and
			 international commitments and sacrifices and is not possible without the
			 support of the populations of the NATO member states;
		Whereas a period of intensive engagement will begin with
			 Georgia and Ukraine at a high political level to address the questions still
			 outstanding pertaining to their Membership Action Plan applications; and
		Whereas NATO Foreign Ministers have the authority to
			 decide on the Membership Action Plan applications of Georgia and Ukraine and
			 have been asked to make a first assessment of progress at their December 2008
			 meeting: Now, therefore, be it
		
	
		That—
			(1)Congress—
				(A)reaffirms its previous expressions of
			 support for continued enlargement of the North Atlantic Treaty Organization
			 (NATO) to include qualified candidates; and
				(B)supports the
			 commitment to further enlargement of NATO to include democratic governments
			 that are able and willing to meet the responsibilities of membership;
			 and
				(2)it is the sense of
			 Congress that—
				(A)the expansion of
			 NATO contributes to NATO's continued effectiveness and relevance;
				(B)the Republic of
			 Georgia and Ukraine are strong allies that have made important progress in the
			 areas of defense, democratic, and human rights reform;
				(C)a stronger, deeper
			 relationship among the Government of Georgia, the Government of Ukraine, and
			 NATO will be mutually beneficial to those countries and to NATO member states;
			 and
				(D)the United States
			 should take the lead in supporting the awarding of a Membership Action Plan to
			 Georgia and Ukraine at the meeting of the NATO Foreign Ministers in December
			 2008.
				
